                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 DEVON TERRELL ABNEY,

               Plaintiff,                     Case No. 2:20-cv-10415
                                              District Judge Gershwin A. Drain
 v.                                           Magistrate Judge Anthony P. Patti

 DOLGENCORP, L.L.C., et al.,

           Defendants.
_________________________/


     OPINION AND ORDER GRANTING IN PART and DENYING IN PART
     PLAINTIFF’S FEBRUARY 4, 2021 MOTION (ECF NO. 14) TO AMEND
                           COMPLAINT

I.      OPINION

        A.    The operative pleading

        On December 4, 2019, Devon Terrell Abney filed a lawsuit against Dollar

General in state court. See Case No. 19180557 GC (36th District Court). In what

appears to be an amended complaint, Plaintiff describes the alleged events of

December 4, 2016 at the Dollar General located at 1559 East Lafayette Street,

Detroit, MI 48207. (ECF No. 1-1, ¶¶ 8-37.) Plaintiff claims, inter alia, that he was

denied his “right to public accommodation” at this store, in support of which he

seems to rely on 42 U.S.C. § 12182 (“Prohibition of discrimination by public

accommodations”). (ECF No. 1-1, ¶¶ 19, 35, 36.)
      On February 18, 2020, Dolgencorp, LLC – allegedly misidentified as

“Dollar General Stores of Michigan” – removed the case to this Court based on

Plaintiff’s federal statutory claim. (ECF No. 1, ¶¶ 4-5.) Simultaneously,

Dolgencorp filed an answer to Plaintiff’s “amended complaint” with affirmative

defenses. (ECF No. 3.)

      B.     Plaintiff attempts to amend

      On December 14, 2020, Judge Drain denied Plaintiff’s initial attempt to

amend his complaint in this Court. (ECF Nos. 5, 10.) Specifically, citing Fed. R.

Civ. P. 8(a)(2), the Court found that Defendant could not be “on notice of what it

must defend as a result of Plaintiff’s deficient and vague proposed pleading.”

(ECF No. 10, PageID.139-143.) The Court also found that the proposed

amendment was futile. (ECF No. 10, PageID.143-147.)

      Currently before the Court is Plaintiff’s February 4, 2021 motion to amend

his complaint. (ECF No. 14.)1 Although there are various proofs/certificates of

service (ECF No. 14, PageID.162, 163, 167-168, 183, 194), and a post-marked


1
  Plaintiff’s motion to amend, the related brief, and the proposed amended
complaint are filed as a single document. (ECF No. 14, PageID.161-194.) The
proposed amended complaint should have been filed as an attachment or exhibit to
the motion, brief, and certificates/proofs of service. In this Court, “[a] party who
moves to amend a pleading shall attach the proposed amended pleading to the
motion.” E.D. Mich. LR 15.1. In the future, when Plaintiff submits a motion and
exhibit for filing, he should make this clear to the Clerk of the Court, who is tasked
with docketing matters from parties appearing in pro per.

                                          2
envelope to this Court (id., PageID.195), the Court assumes that Defendant was

served with this filing when the Clerk of the Court placed it on the docket on

February 18, 2021. Thus, Defendant’s March 2, 2021 response (ECF No. 16) is

timely. E.D. Mich. LR 7.1(e)(1)(A) (“Responses to all motions, except those listed

in subparagraph 2(A) below, must be filed within 14 days after service of the

motion.”).

      C.     Discussion

      Plaintiff’s motion to amend his complaint is based upon Fed. R. Civ. P.

15(a) (“Amendments Before Trial.”). (ECF No. 14, PageID.161, 165.) Given the

procedural history of this case, the Court presumes that Plaintiff is relying upon the

subsection of the Rule that states: “a party may amend its pleading only with the

opposing party's written consent or the court's leave. The court should freely give

leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). However, as Defendant

points out, “[a] proposed amendment is futile if the amendment could not

withstand a Rule 12(b)(6) motion to dismiss.” Rose v. Hartford Underwriters Ins.

Co., 203 F.3d 417, 420 (6th Cir. 2000) (citing Thiokol Corp. v. Dep’t of Treasury,

State of Mich., Revenue Div., 987 F.2d 376, 382–83 (6th Cir. 1993)). (ECF No. 16,

PageID.206.)

             1.    Jurisdiction



                                          3
      In the operative pleading, which appears to have been filed in state court,

Plaintiff asserts jurisdiction based on “[t]he laws of the State of Michigan.” (ECF

No. 1-1, ¶¶ 1-5.) Plaintiff’s proposed amended pleading asserts jurisdiction based

on federal question, 28 U.S.C. § 1331. (ECF No. 14, PageID.170-171 ¶¶ 1-4; id.,

PageID.181, 188, 192 [Civil Cover Sheet].) Therefore, it provides “a short and

plain statement of the grounds for the court's jurisdiction….” Fed. R. Civ. P.

8(a)(1).

             2.     Parties

      In the operative pleading, Plaintiff identifies himself and names “Dollar

General Stores of Michigan” as a Defendant. (ECF No. 1-1, ¶¶ 6-7.) Similarly, in

some places, Plaintiff’s proposed amended pleading names only one Defendant –

Dolgencorp, LLC. (ECF No. 14, PageID.169, 171 ¶¶ 5-6.) Fed. R. Civ. P. 10(a)

(“The title of the complaint must name all the parties; the title of other pleadings,

after naming the first party on each side, may refer generally to other parties.”).

      However, it is clear that Plaintiff intends to add five unidentified

Defendants, i.e., Jane Doe Cashier, Jane Doe Virtual Video Security Guard, two

John Doe Floor Personnel, and John Doe Manager. (ECF No. 14, PageID.185-

187, 189-190; see also id., PageID.172-181 ¶¶ 7-45.) Perhaps because the “female

cashier,” the “male store manager,” and “two male . . . employees” and the “video

vir[tu]al security officer” were each mentioned in the operative pleading (ECF No.

                                           4
1-1, ¶¶ 8-37), Defendant does not seem to oppose Plaintiff’s attempt to add these

five unidentified Defendants through the proposed amended pleading; instead,

Defendant contends that Plaintiff’s motion is “fatally flawed,” and attacks the

proposed amended complaint based upon its claims. (See ECF No. 16,

PageID.204-213.)

             3.     Claims

      In the operative pleading, Plaintiff sets forth “common allegations of fact” in

numbered paragraphs. (ECF No. 1-1, ¶¶ 8-37.) Although Plaintiff’s proposed

amended pleading contains an un-numbered “Statement of Claim,” (ECF No. 14,

PageID.189), it also sets forth factual allegations in numbered paragraphs (ECF

No. 14, PageID.172-181 ¶¶ 7-45). Thus, Plaintiff has at least somewhat complied

with Fed. R. Civ. P. 10(b) (“A party must state its claims or defenses in numbered

paragraphs, each limited as far as practicable to a single set of circumstances.”).

      Still, even if the form of Plaintiff’s claims is proper, the Court must consider

the claims’ content. “A pleading that states a claim for relief must contain: . . . a

short and plain statement of the claim showing that the pleader is entitled to

relief[.]” Fed. R. Civ. P. 8(a)(2). While Plaintiff’s operative pleading is allegedly

based on “the laws of the State of Michigan[,]” (ECF No. 1-1, ¶¶ 1-5) – but also

mentions “federal” rights, the “right to public accommodation,” 42 U.S.C. §

12182, “constitution[al] right[s]” and deprivation “of freedom[,] life[,] [and]

                                           5
[liberty][,]” (ECF No. 1-1, ¶¶ 15, 19, 35-36) – Plaintiff’s proposed amended

pleading cites 42 U.S.C. § 12182, as well as:

            18 U.S.C. § 373(a) (“Solicitation to commit a crime of
             violence”)

            18 U.S.C. § 1038 (“False information and hoaxes”)

            42 U.S.C. §§ 1981 (“Equal rights under the law”), 1985
             (“Conspiracy to interfere with civil rights”)

            The Fourteenth Amendment

(ECF No. 14, PageID.170-181, 188-192.)2 The Court addresses these proposed

claims as follows:

      (a)    Notwithstanding Defendant’s related argument as to 42 U.S.C. §

12182 (ECF No. 16, PageID.205-207), Plaintiff’s motion is granted to the extent

he seeks to elaborate upon the public accommodation claim he also made within

the operative pleading. (Compare ECF No. 1-1, ¶¶ 19, 35-36; with, ECF No. 14,




2
  Plaintiff also cites a portion of Michigan’s Self-Defense Act (Mich. Comp. Laws
Ann. § Ch. 780), specifically the Act’s section concerning the “[r]ight to use of
force in defense of self or another individual[.]” Mich. Comp. Laws § 780.972.
(See ECF No. 14, PageID.176 ¶¶ 24, 26.) This statute seems to be a defense that
one can raise in response to criminal charges, not a law which permits an offensive
civil action against a nongovernmental actor. And, Plaintiff cites it to explain his
preparation for a physical encounter with the three proposed John Doe Defendants.
(ECF No. 14, PageID.176 ¶¶ 25, 26.) Therefore, the Court does not treat it as an
intended proposed cause of action.
                                           6
¶¶ 1, 20, 35-36.) Any challenge to Plaintiff’s already-existing public

accommodation claim is more properly the subject of dispositive motion practice.

      (b)    As for 42 U.S.C. §§ 1981 and 1985, each of these statutes has at least

one race or class-based element. “In order to establish a claim for racial

discrimination under section 1981, a plaintiff must plead and prove that (1) he

belongs to an identifiable class of persons who are subject to discrimination based

on their race; (2) the defendant intended to discriminate against him on the basis of

race; and (3) the defendant's discriminatory conduct abridged a right enumerated

in section 1981(a).” Amini v. Oberlin Coll., 440 F.3d 350, 358 (6th Cir. 2006).

Similarly, “in order to state a cause of action under § 1985, the plaintiff must allege

that the defendants (1) conspired together, (2) for the purpose of depriving, directly

or indirectly, a person or class of persons of the equal protection of the laws, (3)

and committed an act in furtherance of the conspiracy, (4) which caused injury to

person or property, or a deprivation of any right or privilege of a citizen of the

United States, and (5) and that the conspiracy was motivated by racial, or other

class-based, invidiously discriminatory animus.” Bass v. Robinson, 167 F.3d 1041,

1050 (6th Cir. 1999).

      By way of background, the Court denied Plaintiff’s initial attempt to amend

with such claims, because – inter alia – his first proposed amended complaint

“[wa]s devoid of facts that would allow the Court to draw a reasonable inference

                                           7
that Defendant discriminated against him with respect to his race[,]” and “there

[we]re no allegations, conclusory or otherwise, of either a conspiracy or any class-

based motivation with regard to Defendant’s alleged actions.” (ECF No. 10,

PageID.144, 146; ECF No. 5, PageID.54.) Plaintiff again seems to attempt 42

U.S.C. §§ 1981 and 1985 claims in his second proposed amended complaint (ECF

No. 14, PageID.179 ¶ 36, 181 ¶ 40, 188-192), and Defendant opposes the addition

of such claims, in part referring to Judge Drain’s opinion (see ECF No. 16,

PageID.207-209).

      To the extent Plaintiff’s current proposed amended complaint attempts to

add claims that he was not afforded “[e]qual rights under the law” or was the

victim of a “[c]onspiracy to interfere with civil rights,” (ECF No. 14, PageID.188,

191), he must do more than cite the statutes’ descriptions. “[T]he tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). “[A] plaintiff's obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do[.]” Twombly, 550 U.S. at 555. Within

the substantive portions of the proposed amended complaint, Plaintiff’s citations to

                                          8
Sections 1981 and 1985 seem to appear in only two places, although neither

provides requisite detail. (See ECF No. 14, PageID.179 ¶ 36, 181 ¶ 40.)3 See, e.g.,

Saunders v. Ghee, 48 F.3d 1219 (6th Cir. 1995) (“Conspiracy claims

under § 1985(3) must be pleaded with the same specificity as conspiracy claims

under § 1983.”); Taylor v. Fuentes, No. 1:13-CV-1187, 2013 WL 6159115, at *4

(W.D. Mich. Nov. 25, 2013) (“Plaintiff's failure to allege any specific

discrimination or deprivation by Fuentes also renders the complaint wholly

inadequate to state a claim under§ 1981(a).”). And, while Plaintiff alleges that

Defendant Jane Doe Cashier yelled for Defendant John Doe Store Manager “to

assist in den[y]ing Plaintiff Abney[’s] right to public accommodation[,]” (ECF No.

14, PageID.175 ¶ 20 (emphasis added)) – after which he allegedly told Plaintiff to

leave the store, notwithstanding the fact that he had yet to pay for the candy (ECF

No. 14, PageID.175 ¶ 22), it does not constitute “[a]n agreement by two or more

persons to commit an unlawful act, coupled with an intent to achieve the

agreement's objective, and (in most states) action or conduct that furthers the

agreement[.]” CONSPIRACY, Black's Law Dictionary (11th ed. 2019).




3
  Indeed, with respect to Sections 1981 and 1985, there is some similarity between
the first proposed amended complaint and the second proposed amended
complaint. (See ECF No. 5, PageID.54 ¶¶ 1-2 and ECF No. 14, PageID.181 ¶ 40;
see also ECF No. 10, PageID.144.)
                                         9
Accordingly, Plaintiff’s motion is denied to the extent it seeks to add claims based

on 42 U.S.C. §§ 1981, 1985.

      (c)    Plaintiff’s motion is denied to the extent he seeks to bring a claim

based on 18 U.S.C. § 1038. Preliminarily, Title 18 of the United States Code

governs “crimes and criminal procedure[,]” and, “as a private citizen, Plaintiff may

not enforce the federal criminal code.” Benton v. Kentucky-Jefferson Cty. Att’y's

Off., No. 3:14CV-264-S, 2014 WL 3941571, at *2 (W.D. Ky. Aug. 12, 2014).

More to the point, Plaintiff is clearly attempting to bring a cause of action under

the following subsection:

      Whoever engages in any conduct with intent to convey false or
      misleading information under circumstances where such information
      may reasonably be believed and where such information indicates that
      an activity has taken, is taking, or will take place that would constitute
      a violation of chapter 2, 10, 11B, 39, 40, 44, 111, or 113B of this title,
      section 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2284), or
      section 46502, the second sentence of section 46504, section 46505
      (b)(3) or (c), section 46506 if homicide or attempted homicide is
      involved, or section 60123(b) of title 49 is liable in a civil action to
      any party incurring expenses incident to any emergency or
      investigative response to that conduct, for those expenses.

18 U.S.C. § 1038(b) (“Civil action.”) (emphasis added). (ECF No. 14,

PageID.170, 179, 188-189; see also id., PageID.191-192.)

      As best the Court can tell, Plaintiff cites this statute based on his allegations

that Defendants – perhaps proposed Defendants Jane Doe Cashier and Jane Doe

Virtual Video Security Guard – filed a false police report. (ECF No. 14, ¶¶ 18, 19,

                                          10
31, 34; ECF No. 14, PageID.188-189.) However, Section 1038(b) “does not

represent an independent civil cause of action for which a private citizen may file a

complaint.” Johnson v. Working Am., Inc., No. 1:12 CV 1505, 2012 WL 3074775,

at *3 (N.D. Ohio July 30, 2012). As Johnson puts it:

      The civil remedy is narrowly tailored to provide that only a “party
      incurring expenses incident to any emergency or investigative
      response” to the criminal activity proscribed by the statute is entitled
      to a recover[y]. See 18 U.S.C. § 1038(b). This does not set forth a
      general civil remedy for providing false information. Id. The “Civil
      Action” provided by the statute only exists as additional enforcement
      against a party who engages in a criminal violation of 18 U.S.C. §
      1038(a)(1). It does not represent an independent civil cause of action
      for which a private citizen may file a complaint. Id.

Johnson, 2012 WL 3074775, at *3. In fact, the reimbursement portion of this

statute provides:

      The court, in imposing a sentence on a defendant who has been
      convicted of an offense under subsection (a), shall order the defendant
      to reimburse any state or local government, or private not-for-profit
      organization that provides fire or rescue service incurring expenses
      incident to any emergency or investigative response to that conduct,
      for those expenses.

18 U.S.C. § 1038(c)(1) (emphasis added). Therefore, while Section 1038(b) could

be used in a civil action brought by emergency or investigatory agencies to recover

expenses they incur incident to intentionally false or misleading reports, the

Section is not for use by private citizens.

      (d)    Plaintiff’s motion is denied to the extent he seeks to bring a claim

based on 18 U.S.C. § 373 (“Solicitation to commit a crime of violence”). (ECF
                                        11
No. 14, PageID.170, 179, 190-192.) The Court suspects that Plaintiff cited this

statute based on his allegations that he was being asked to leave the store – perhaps

by proposed Defendants John Doe Store Manager and both of the Floor Personnel

John Does – before he paid for the candy bar he had opened and consumed. (Id.,

¶¶ 20, 22, 27, 28, 30; id., PageID.190.) However, Section 373 of Title 18 is a

criminal statute, and it does not appear to have a civil component. See, e.g.,

Howard v. United States, No. 15-11901, 2015 WL 4243246, at *2 (E.D. Mich. July

13, 2015) (“Plaintiff has no authority to bring a criminal action . . .” under 18

U.S.C. § 242 (“Deprivation of rights under color of law”) and 18 U.S.C. § 246

(“Deprivation of relief benefits”).). (See also ECF No. 16, PageID.211-212.)

      (e)    As to the Fourteenth Amendment, Plaintiff’s original complaint

alleged that he was deprived of “freedom[,] life[,] [and] [liberty].” (ECF No. 1-1, ¶

36.) Judge Drain interpreted this as “a vague and incomplete reference to the Due

Process Clause of the Fourteenth Amendment.” (ECF No. 10, PageID.146-147.)

In the present motion, Plaintiff seeks to add claims based on “deprivations of civil

liberties” – perhaps a reference to 42 U.S.C. § 1983 (“Civil action for deprivation

of rights”) – and Fourteenth Amendment due process. (ECF No. 14, PageID.165-

166.) His proposed amended complaint mentions the Fourteenth Amendment,

deprivation of freedom, life and liberty, and the Equal Protection Clause. (ECF

No. 14, PageID.170 ¶ 1, 179 ¶ 36, 180 ¶ 38, 188, 191, 192.)

                                          12
      “[T]he Fourteenth Amendment does not create a private right of action;

instead, ‘§ 1983 provides a cause of action for all citizens injured by an

abridgement of th[e] protections’ set forth in ‘the Equal Protection and Due

Process Clauses of the Fourteenth Amendment.’” Brent v. Wayne Cty. Dep't of

Hum. Servs., 901 F.3d 656, 683 (6th Cir. 2018) (quoting Engquist v. Oregon Dep't

of Agr., 553 U.S. 591, 611 (2008) (Stevens, J., dissenting) (quoting Collins v.

Harker Heights, 503 U.S. 115, 119-20 (1992))). Moreover, the Fourteenth

Amendment does not shield “private conduct, ‘however discriminatory or

wrongful[.]’” Jackson v. Metro. Edison Co., 419 U.S. 345, 349, 95 S. Ct. 449, 453

(1974). See also Lugar v. Edmondson Oil Co., 457 U.S. 922, 936 (1982) (quoting

Jackson). (ECF No. 16, PageID.212-213.) Because Defendants in this case are

private, nongovernmental actors, the Court concludes that any attempt to add a

Fourteenth Amendment claim would be futile.

             4.    Demand for relief

      The operative pleading does not appear to set forth a prayer for relief. (ECF

No. 1-1, PageID.14.) However, Plaintiff’s proposed amended pleading mentions

physical and mental injury, as well as continued suffering and damages (ECF No.

14, PageID.177, 179-180 ¶¶ 29, 36, 37, 38) and seeks compensatory and/or

punitive relief totaling $1,500,000.00 (ECF No. 14, PageID.182, 191). Therefore,



                                          13
it provides “a demand for the relief sought, which may include relief in the

alternative or different types of relief.” Fed. R. Civ. P. 8(a)(3).

II.   ORDER

      The Court has considered the motion and its related papers (ECF Nos. 14,

16), and concludes that: (1) Defendants do not appear to oppose the addition of

five unidentified Defendants; (2) the proposed amended pleading complies with

Fed. Rules Civ. P. 8(a)(1) and 8(a)(3); and, (3) the proposed amended pleading

only partially complies with Fed. R. Civ. P. 8(a)(2). Accordingly, while

recognizing that the Court “should freely give leave when justice so requires[,]”

Fed. R. Civ. P. 15(a)(2), the Court GRANTS IN PART and DENIES IN PART

Plaintiff’s February 4, 2021 motion to amend (ECF No. 14).

      No later than Tuesday, July 6, 2021, Plaintiff SHALL file an amended

complaint that is consistent with today’s ruling, specifically:

      1.     Plaintiff’s statement of jurisdiction may remain as is (see
             Section I.C.1);

      2.     if Plaintiff intends to add five unidentified Defendants, they
             must be listed in accordance with Fed. R. Civ. P. 10(a) (see
             Section I.C.2);

      3.     in the format required by Fed. R. Civ. P. 10(b) (“Paragraphs;
             Separate Statements.”), Plaintiff may elaborate upon his public
             accommodation claim based on 42 U.S.C. § 12182 (see Section
             I.C.3.a), but he may not amend to include claims based on 42
             U.S.C. §§ 1981, 1985 (see Section I.C.3.b), 18 U.S.C. §§ 1038,
             373 (see Sections I.C.3.c, d), or the Fourteenth Amendment
             (see Section I.C.3.e); and,
                                         14
      4.     Plaintiff’s demand for relief may remain as is (see Section
             I.C.4).

Of course, this ruling is without prejudice to the parties’ rights to pursue fully-

briefed motions to dismiss or for summary judgment, in accordance with Fed. R.

Civ. P. 12 or 56.

      Finally, Defendant’s pending discovery motion (ECF No. 19), which was

filed on May 26, 2021 has been referred to the Undersigned (ECF No. 20). The

response deadline has since passed (see E.D. Mich. LR 7.1(e)(1)(A)), and the

motion will be addressed under separate cover.

      IT IS SO ORDERED.4


Dated: June 21, 2021
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




4
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                          15
